Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I Species Aii in the reply filed on 11/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 7-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.

Claim Objections
Claims 1-3, 5-6 and 16-17 are objected to because of the following informalities:  
in line 3 of Claim 1, insert --plurality of mutually independent-- before “disinfection elements”;
in line 2 of Claim 2, insert --plurality of mutually independent-- before “disinfection elements”;
in line 7 of Claim 16, insert --plurality of mutually independent-- before “disinfection elements”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “plurality of mutually independent disinfection elements” in claims 1 and 16; “disinfection component” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 16, it is not clear whether the limitation “a disinfection element” in line 10 is attempting to indicate one of the plurality of mutually independent disinfection elements or a separate and distinct disinfection element. In addition, it is not clear whether the claimed processor and memory provides control of one of the plurality of mutually independent disinfection elements as set forth in last 2 lines or the controller of the intelligent disinfection carpet as defined in lines 7-9. Furthermore, it is not clear whether the components of the intelligent disinfection carpet is being positively recited as a feature of the carpet disinfection device where the claim is a system claim that includes the intelligent disinfection carpet comprised of the components recited along with the processor and the memory, or recited carpet disinfection device only includes a processor and a memory and the programming therein (i.e. where the processor is configured to determine…and control…) as set forth in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawagoe (5820821).
Kawagoe (‘821) discloses an intelligent disinfection carpet, comprising: 
a plurality of mutually independent disinfection elements (3, 4, 16, 17, 18, 19); and 
a controller (6) that is communicatively coupled to the plurality of mutually independent disinfection elements (3, 4, 16, 17) for controlling at least one of the plurality of mutually independent disinfection elements (3, 4, 16, 17) to release disinfection media (see Figure 2). 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdul (8241565).
Abdul (‘565) discloses an intelligent disinfection carpet (10) (see Figure 1), comprising: 
a plurality of mutually independent disinfection elements (12, 22, 24, 30, 17, 20) (see Figures 1-2); 
a controller (18, 19) that is communicatively coupled to the plurality of mutually independent disinfection elements (12, 22, 24, 30, 17, 20) for controlling at least one of the plurality of mutually independent disinfection elements (12, 22, 24, 30, 17, 20) to release disinfection media (see Figure 3); and
lighting components (30) that corresponds to the disinfection elements (12, 22, 24, 30, 17, 20). 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCabe (20100104470).
McCabe (‘470) discloses an intelligent disinfection carpet (1) (see Figure 1), comprising: 
a plurality of mutually independent disinfection elements (4, 5, 9, 13) (see Figure 1); 
a controller (11) that is communicatively coupled to the plurality of mutually independent disinfection elements (4, 5, 9, 13) for controlling at least one of the plurality of mutually independent disinfection elements (4, 9, 13) to release disinfection media (see Figure 1); and
lighting components (9) that corresponds to the disinfection elements (4, 5, 9, 13).
wherein each of the plurality of mutually independent disinfection elements further comprises:
a mat portion (4, 5); and
a disinfection component (9) and a pressure sensor (13) that are correspondingly arranged on the mat portion (4, 5) and communicatively coupled to the controller (11) (see p. 3 [0028] and [0030]).

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henderson (10596280).
Henderson (‘280) discloses an intelligent disinfection carpet (10) (see Figure 1), comprising: 
a plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450) (see Figure 1); 
a controller (25; 410) that is communicatively coupled to the plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450) for controlling at least one of the plurality of mutually independent disinfection elements (14; 420, 440, 450) to release disinfection media (see Figures 1 and 3-5, Col. 2 lines 11-12); 
wherein each of the plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450) further comprises:
a mat portion (12, 16); and
a disinfection component (14; 450) and a pressure sensor (23; 420, 440) that are correspondingly arranged on the mat portion (12, 16) and communicatively coupled to the controller (25; 410) (see entire document, particularly Figures 3-4, Col. 3 lines 17-21 and 27-42), and
a light guide (12, 18) overlying the disinfection component (14; 450) and guiding ultraviolet light emitted; and
lighting components (14; 450) that corresponds to the plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450).

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (20210316024).
Green (‘024) discloses an intelligent disinfection carpet (10) (see Figure 1), comprising: 
a plurality of mutually independent disinfection elements (10 – 12, 14, 17, 18, 96) (see Figure 1); 
a controller (84) that is communicatively coupled to the plurality of mutually independent disinfection elements (10 – 12, 14, 17, 18, 96) for controlling at least one of the plurality of mutually independent disinfection elements (10 – 12, 14, 17, 18, 96) to release disinfection media (see Figure 3, p. 5 [0113]); and
lighting components (17) that corresponds to the plurality of mutually independent disinfection elements (10 – 12, 14, 17, 18, 96);
wherein each of the plurality of mutually independent disinfection elements (10 – 12, 14, 17, 18, 96) further comprises:
a mat portion (10 - 12, 14, 18); and
a disinfection component (17) and a pressure sensor (56, 58; 96) that are correspondingly arranged on the mat portion (10 – 12, 14, 18) and communicatively coupled to the controller (84) (see entire document, particularly Figures 1-3, p. 4 [0098], [0102] –[0103] – 5th line from the bottom, and [0105] – lines 1-3, p. 5 [105] – lines 1-4), and
wherein the disinfection component (17) comprises a shell (12, 18, 20) and an ultraviolet lamp (17) that are arranged in the shell (12, 18, 20) (see Figured 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (20210316024) as applied to claims 1 and 3 above, and further in view of Henderson (10596280).
Green (‘024) is relied upon for disclosure described in the rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1).
As to Claim 5, Green (‘024) does not appear to specifically teach that the intelligent disinfection carpet further comprises a light guide overlying a plurality of the shells that guides ultraviolet light emitted by the ultraviolet lamp.
It was known in the art before the effective filing date of the claimed invention to provide a light guide overlying the ultraviolet lamp. Henderson (‘280) discloses an intelligent disinfection carpet (10) (see Figure 1), comprising: 
a plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450) (see Figure 1); 
a controller (25; 410) that is communicatively coupled to the plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450) for controlling at least one of the plurality of mutually independent disinfection elements (14; 420, 440, 450) to release disinfection media (see Figures 1 and 3-5, Col. 2 lines 11-12); 
wherein each of the plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450) further comprises:
a mat portion (12, 16); and
a disinfection component in the form of ultraviolet lamp (14; 450) and a pressure sensor (23; 420, 440) that are correspondingly arranged on the mat portion (12, 16) and communicatively coupled to the controller (25; 410) (see entire document, particularly Figures 3-4, Col. 3 lines 17-21 and 27-42), and
a light guide (12, 18) overlying the disinfection component (14; 450) (see Figures 1-3); and
lighting components (14; 450) that corresponds to the plurality of mutually independent disinfection elements (12, 14, 16, 23; 420, 440, 450),
in order to provide durable and protective cover that allows transmission of light having disinfection wavelengths (see entire document, particularly Col. 2 lines 22-46).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a light guide overlying the ultraviolet lamp of Green in order to protect the disinfection component while allowing disinfection light to be transmitted as shown by Henderson.

As to Claim 16, while Green (‘024) teaches that a carpet disinfection device (240) comprises a processor (242) and a memory (246) for storing non-transitory instructions executable by the processor (242) (see entire document, particularly p. 8 [0156] – lines 3-6), wherein the processor (242) is configured to control a disinfection element (217) in an disinfection area (208, 209) to release disinfection media and disinfect the disinfection area (208, 209) of an intelligent disinfection carpet (200), wherein the intelligent disinfection carpet (200) including a controller (240) and a plurality of mutually independent disinfection elements (217) and the controller (240) being communicatively coupled with the disinfection elements (217) for controlling at least one of the plurality of mutually independent disinfection elements (217) to release disinfection media (see Figure 10), Green (‘024) does not appear to specifically teach that the processor (242) is configured to determine a disinfection area in the intelligent disinfection carpet.
It was known in the art before the effective filing date of the claimed invention to provide a processor configured to determine a disinfection area in an intelligent disinfection carpet in a carpet disinfection device. Henderson (‘280) discloses a carpet disinfection device comprised of a controller (25; 410) intrinsically comprised of a memory and a processor configured to determine a disinfection area in an intelligent disinfection carpet (10) (step 524 – see Figure 5) and to control a disinfection element (14; 450) in the disinfection area to release disinfection media and disinfect the disinfection area (step 528 - see Figure 5) in order to provide sufficient cleansing/disinfection of desired surface/area (see step 544 - Figure 5). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a processor configured to determine a disinfection area in the intelligent disinfection carpet of Green in order to provide sufficient cleansing/disinfection of desired area as shown by Henderson.
Thus, Claims 5 and 16 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Green (‘024) and Henderson (‘280).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20110286882, 20120230867, 20090314308, 20100193709, 20120167325, 20130101461, 8617464, 6668842, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799